— Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s claim that the mandatory minimum sentence of incarceration for an indeterminate term of 15 years to life upon conviction of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree constitutes cruel and unusual punishment as applied to him. The record shows that defendant was a willing seller of 10 ounces of cocaine. There was evidence that defendant had previously sold the same amount, that he encouraged the undercover officer who made the buy to cheat his backers, and that he lowered the price so that the deal would not collapse. Plea offers to lesser crimes were conditioned upon testimony against defendant’s supplier, which defendant was unwilling to provide. The facts do not constitute an exception to the holding in People v Broadie (37 NY2d 100, 119, cert denied 423 US 950). (Appeal from judgment of Monroe County Court, Connell, J. — criminal sale of controlled substance, first degree, and another charge.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.